Order filed October 11, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00318-CV
                                ____________

                    LONE STAR PAVERS INC., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-01837


                                     ORDER
       Appellant is represented by retained counsel, Matthew S. Muller. No
reporter’s record has been filed in this case. Carolyn Ruiz Coronado, the official
court reporter for the 151st District Court, informed this court that appellant had
not made arrangements for payment for the reporter’s record. On September 6,
2018 the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R.
App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, Matthew S. Muller, to file a brief
in this appeal on or before November 12, 2018. If Matthew S. Muller does not
timely file the brief as ordered, we will issue an order requiring the trial court to
hold a hearing to determine why the brief has not been filed.



                                  PER CURIAM